EXHIBIT 10.16
ALBERTA PROPERTIES LLC STANDARD OFFICE LEASE
THIS AGREEMENT made this 4th day of February 2009 between Alberta Properties
LLC, its principal place of business at 331 Alberta Drive, Amherst, New York
14226 hereinafter referred to as the Owner, and Interactive Therapy Group, 1586
Eggert Road, Amherst, New York 14226 hereinafter referred to as the Tenant:
WITNESSETH:

     
Premises
  That the said Owner has agreed to let, and by these presents does so lease to
Tenant the following premises:
 
   
 
  Suite 110 on the ground floor of the building located at 331 Alberta Drive,
Amherst, New York containing approximately 1300 square feet per attached Sketch
Plan “A”.
 
   
TERM
   

The term of this lease shall be for a period of two (2) years commencing upon
April 1, 2009 and terminating upon March 31, 2011. Tenant shall have one
(1) option (the “Renewal Option”) to extend the term of the Lease for a two
(2) year renewal period (the “Renewal Period”), commencing on April 1, 2011 and
terminating on March 31, 2013, upon terms and conditions as set forth below in
RENT. The Renewal Option may be exercised only by Tenant giving Owner written
notice of such exercise at least six (6) months prior to the expiration date of
the Lease.
RENTAL
RENT
The Tenant agrees to pay the Owner at 331 Alberta Drive, Amherst, New York 14226
the annual rent of $19,200.00 to be paid in equal monthly installments of
$1,600.00 for the two years of this Lease on the first day of each and every
month of this Lease without demand and without offset or deductions of any kind.
If Tenant shall validly exercise the Renewal Option, than the Lease shall be
extended for the Renewal Period at an annual rent of $20,400.00 to be paid in
equal monthly installments of $1,700.00 on the first day of each and every month
of the Renewal Period without demand and without offset or deductions of any
kind.
TENANTS COVENANTS

  1.   The Tenant hereby covenants and agrees as follows:

  a)   Not to use said premises or any part thereof for any purposes other than
the purpose of its usual business.     b)   Not to let, sell, underlet or assign
over the said premises or any part thereof, for the whole or any part of said
term, without first requesting cancellation of the lease. If Owner declines to
so cancel, Tenant may assign to a successor of equal financial stability
acceptable to the Ownler. Consent to such assignment will not be unreasonably
withheld.     c)   This item left intentionally blank.     d)   To allow the
Owner in person, or by agent, to enter said premises at all reasonable times of
the day upon reasonable notice, however, Owner shall not unreasonably interfere
with Tenant’s business or Tenant’s use of its premises, and within six months
prior to the expiration of the lease, to allow the Owner or his agent to place
on or about said premises, notices indicating that the premises are for sale or
rent; and to allow the Owner or his agent to enter upon and pass through and
over said premises at all reasonable times and upon reasonable notice for the
purposes of showing the same to persons wishing to purchase or lease the same.  
  e)   To obey and carry out all Federal, State, County and Municipal Laws,
regulations, rules and ordinances in regard to the premises hereby leased and
their use, and subject to Section “6” hereof, to take such care of said premises
as may be required by any and all Federal, State, County and

 



--------------------------------------------------------------------------------



 



      Municipal authorities and departments, or any of them; and to obey all
lawful requirements of the New York Fire Insurance Rating Organization, or any
similar body, with reference to insurance premium rate upon the building shall
be increased, by reason of any act or omission or commission on the part of
Tenant or by reason of the nature of the occupancy of the premises, the Tenant
agrees to pay the amount of any such increase; and to save the Owner and hold
the Owner harmless from any expense, loss or damage by reason of the violation
of such laws, regulations, rules, ordinances and by reason of the Tenant’s
negligence.

  f)   To observe and keep all the rules and regulations of the electric, gas
and water companies and the sewer authority, supplying such premises with
electricity, gas, water or use of sewer.     g)   Not to erect any signs or to
letter windows or doors without express written authority of Owner.     h)   To
return the premises broom-clean at the expiration of the lease to the Owner and
in the same condition as when taken, reasonable wear and tear thereof excepted.
    i)   To observe and keep all reasonable rules and regulations of the Owner
regarding the use of the building.

OWNER COVENANTS

  2.   Owner covenants and agrees as follows:

  a)   To provide at the start of the term of this lease the subject premises in
first-class condition in its present configuration.     b)   To supply aforesaid
premises at its own expense during regular business hours air conditioning,
heat, electricity, gas, water and janitorial services, but it shall not be
liable for any injury, damage or loss occasioned in the rendering of such
services or resulting from any interruption thereof, due to any cause except
negligence of Owner or its employees, agents, or servants and except as
otherwise provided herein.     c)   To maintain the lavatory, toilets and toilet
rooms in good lighted and ventilated.     d)   To keep and maintain the
sidewalks, corridors, stairways and all other means of access and egress for the
demised premises in good repair and safe condition and well lighted, free and
clear of ice, snow and debris.     e)   Owner, at its expense, shall maintain
the common areas of the Building, and any areas of the Building under the
exclusive control of Owner, in a clean and healthful condition and will comply
with all federal, state, county and municipal laws, regulations, rules, and
ordinances in regard to the Building and shall save Tenant and hold Tenant
harmless from any expense, loss, or damages by reason of the violation of such
laws, regulations, rules, ordinances, and requirements or by reason of damages
that might be sustained by reason of the acts, omissions, or negligence of Owner
or its employees, agents, or servants.

DEFAULTS

  3.                  If default be made in the payment of the rent or any part
thereof the Owner shall give written notice of such default to the Tenant and
the Tenant shall have five (5) days after receipt of such notice to cure such
default, but upon Tenant’s failure to cure the default within said period then
and in such case the owner may terminate the term of this lease without further
notice, and all rents will accelerate.                        In the case of a
default by either party in the obligation of Tenant to pay rent, the other party
may give to the defaulting party written notice thereof describing the default
and thereupon unless the defaulting party, within thirty (30) days from the
receipt of said notice, shall begin and continue to prompt completion the steps
necessary to cure the default, the non-defaulting party may terminate this lease
by giving the defaulting party not less than ten (10) days notice of the time of
termination.                   The provisions of this Paragraph 3, whether or
not any such right of termination is exercised, shall not be a waiver of any
right of breach of contract or a waiver of any other provisions of this lease.  
  4.                  If said premises shall at any time become vacant during
the said term in consequence of the removal of the Tenant, for nonpayment of
rent, by legal process, or any other cause, the Owner may re-enter the same, and
use such force for that purpose as the Owner shall think fit, without being
liable to any prosecution thereof and may thereupon treat the said lease as
terminated, and re-let said premises for their own use; or the Owner may re-let
said premises as the agent of the Tenant applying avails thereof to the expenses
that may accrue in reentering and then to the payment of the rent due as herein
provided, and the balance to pay over to Tenant; or may hold the Tenant for any
balance remaining due after so applying the

2



--------------------------------------------------------------------------------



 



      proceeds, and the right to hold the Tenant for such balance shall survive
the issuance of any warrant of cancellation of this lease.

DAMAGE OR DESTRUCTION

  5.                  If the leased premises shall be destroyed or damaged by
fire or other cause, without or with the fault or negligence of either party all
rebuilding, restoration and repairs shall be done by Owner at its expense, as
soon as reasonably possible.                        If after any partial damage
any portion of the premises shall be usable by Tenant, the rent shall be
apportioned according to such usable portion until all restoration and repairs
are completed. If the premises shall be totally destroyed, rendered
untenantable, the rent shall be wholly abated until the premises including all
equipment as originally installed as a part thereof shall be fully replaced or
repaired, and until Tenant shall have reasonable time to replace all
attachments, installments, and other property installed by it, and to replace
its furniture and office equipment.         If after any such occurrence it is
reasonably certain or is found that the building cannot be restored as stated
above within (6) months from the date of the occurrence, either party hereto
shall have the right as its election to terminate this lease, effective as of
the date of such occurrence, by giving written notice to the other as soon as
reasonably possible. In the event of such termination Owner shall not be
obligated to make any restoration of the premises.     6.                  All
repairs to the premises and to the plumbing, heating, air conditioning, electric
wiring and lighting apparatus and structural repairs to the building and common
areas necessary to keep the same in proper order shall be made by the Owner at
the Owner’s expense, unless said repairs are made necessary through the
carelessness or neglect of the Tenant, its agents, employees or servants.     7.
                 Any fixture of a removable nature constructed and placed in the
demised premises at the expense of the Tenant, shall remain the property of the
Tenant and may be removed by the Tenant at the termination of its occupancy of
the demised premises; and in case of damage or disfigurement to walls or floors
caused by such removal, the cost of reasonable repairs of the damage to them,
shall be borne by the Tenant. The Tenant covenants that it will not make any
alterations in or to the demised premises without first obtaining the consent of
the Owner in writing, which consent shall not be unreasonably withheld.

CONDEMNATION

  8.                  If the whole or any part of the premises hereby demised
shall be taken or condemned by any competent authority for any public use or
purpose, than the term hereby granted shall cease from the time when possession
of the part so taken shall be required for such public purpose and without
apportionment of claim to any such award, the current rent, however, in such
case to be apportioned. However, nothing herein shall be deemed to give Owner
any interest in or to require Tenant to assign to Owner any award made to Tenant
for the taking of personal property or fixtures belonging to Tenant or for the
interruption of or damages to Tenants business or for Tenant’s moving expense.

END OF TERM

  9.                  Should the Tenant continue to occupy the demised premises
after the expiration of the term of this lease or any renewal thereof, with the
consent of the Owner, such tenancy shall be from month to month and in no event
from year to year or from term to term, and such month to month tenancy shall be
on the same terms, covenants and conditions of this lease but at the monthly
rental fixed by Owner but nothing herein contained shall be deemed to waive any
right the Owner may have to recover possession of the demised premises upon the
expiration of the term of this lease or any renewal thereof.     10.  
               Tenant agrees that the sidewalks, entries, passages, staircases,
vestibules, hallways and parking lot shall not be obstructed or used for any
purpose other than ingress and egress; the Tenant will not make or permit any
unseemly, improper, or disturbing noise or otherwise unreasonably interfere with
other tenants.

PARKING

  11.                  In addition to the demised premises, Tenant shall have
the right of non-exclusive use in common with others, of automobile parking
areas, driveways, serviceways, loading facilities, staircases, vestibules,
hallways, elevators, and other facilities as may be designated by Owner from
time to time, all subject to the terms and conditions of this lease agreement
and to reasonable rules and regulations for the use thereof as prescribed from
time to time by Owner. Tenant and his employees, invitees or guests shall not
park cars in

3



--------------------------------------------------------------------------------



 



      parking lot spaces reserved on property of which demised premises are a
part or in driveways or serviceways except in areas which may be designated for
Tenant parking.

QUIET ENJOYMENT

  12.                  Owner covenants that Tenant upon paying the rent reserved
herein and performing all the covenants of this lease on its part to be
performed shall and may peaceably and quietly have, hold and enjoy the premises
for the full term hereof free from molestation, eviction or disturbances by
Owner or by any other person or persons lawfully claiming same.

SUCCESSORS AND ASSIGNS

  13.                  The covenants, conditions and agreements contained in
this lease shall bind and inure to the benefit of the Owner and the Tenant and
their respective executors, administrators, successors and assigns and may not
be changed orally, but only by an agreement in writing and signed by the party
against whom enforcement of any waiver, change, modification, or discharge is
sought.

SUBORDINATION

  14.                  This Lease is and shall be subject and subordinate to the
indenture and all mortgages which may now or hereafter affect the Leased
Premises; and to all renewals, modifications, consolidations, replacements and
extensions thereof. Although the subordination provision shall be deemed for all
purposes to be automatic and effective without any further instrument on the
part of the Tenant, the Tenant shall execute any further instrument reasonably
requested by the Landlord to confirm such subordination. The Tenant hereby
irrevocably constitutes and appoints the Landlord as the Tenant’s
attorney-in-fact to execute any such instrument for and on behalf of the Tenant.
        Notwithstanding the foregoing, Tenants right to quiet possession and
enjoyment of the premises shall not be disturbed so long as Tenant complies with
all of the terms, obligations, and conditions hereunder.

ENTIRE AGREEMENT This lease constitutes the entire understanding between the
parties. No variation or modification of this Lease shall be deemed valid unless
in writing and signed by the parties hereto.
IN WITNESS WHEREOF, the Owner and Tenant have respectively signed and sealed
these presents on the day and year first above written.

                  Alberta Properties LLC:    
Witness
  By   /s/ Stephen S. Obletz
 
   
 
                Interactive Therapy Group    
/s/ Gary J Knauer
 
Witness
  By   /s/ Gary Gelman
 
Gary Gelman, Chairman    

4



--------------------------------------------------------------------------------



 



ESCALATION

  A.   For the purpose of this Paragraph:

  1)   Tax Base Year
Year Ending 12/31/2008     2)   Operating Expense Base Year
Year Ending 12/31/2008     3)   Computation Year means each
Year Beginning 04/01/09     4)   Tenant’s Proportionate Share means the ratio
expressed as a percentage of the area of the Premises approximately 1300 square
feet to the entire rentable floor space in the Building. Tenant’s proportionate
share is 9.6%     5)   Real Estate Taxes means the dollar value of the real
estate taxes assessed upon the Building and the land upon which it stands.    
6)   Operating Expense means the actual expenses incurred and paid by the
Landlord for the operation and maintenance of the Building in accordance with
accepted principals of sound management and accounting practices as applied to
first-class office buildings, but not limited to:

  a)   Janitor labor and supplies     b)   Maintenance and engineering labor and
supplies     c)   Insurance applicable solely to the Building and its operation
    d)   Water and fuel     e)   Electricity used by Landlord in the operation
and maintenance of the Building     f)   Salaries and wages of employees, other
than employees above grade of Building Manager     g)   Painting, snow removal
and other contract services     h)   Security services

  B.   Tenant shall make an additional rent payment equal to the Tenant’s
Proportionate Share of any increase in the Real Estate Taxes and/or Operating
Expense for each Computation Year of the Tenant’s Lease over the Real Estate
Taxes and/or Operating Expense for the Base Year together with a six percent
(6%) administrative fee. 1     C.   For each computation Year, Owner shall
furnish to Tenant Statements setting forth in reasonable detail the Real Estate
Taxes and Operating Expense for the Base Year and the Computation Year, as well
as the difference between the two and the Tenant’s Proportionate Share of the
difference. Tenant shall pay Tenant’s Proportionate Share as set forth in the
Statement within thirty (30) days of receipt of said Statement.

  1)   It is hereby agreed that in the event the Owner consents to the
subletting of the lease, if the rent shall be more than the rent in this lease,
the increases in rent shall be automatically assigned and payable to the Owner.
    2)   Tenant shall pay for all electric bulbs, lamps, tubes, ballast’s and
starters.     3)   Rents received after the fifth day of the month are subject
to a five percent (5%) late charge.     4)   Tenant is required to provide
protective pads under each desk and Shepherd casters or equivalent on all chairs
and movable office furniture.

INSURANCE REQUIREMENTS

  A.   Landlord’s Insurance. At all times during the Term, Landlord will carry
and maintain (1) fire and extended coverage Insurance covering the Building and
the Demised Premises and the Building’s equipment and common area furnishings
and leasehold improvements in the Premises, and (2) public liability and
property damage Insurance in such amounts as Landlord determines from time to
time in its reasonable discretion.     B.   Tenant’s Insurance. At all times
during the Term, Tenant will carry and maintain, at Tenant’s expense, the
following insurance in the amounts specified below or such other amounts as
Landlord may from time to time reasonably request, with insurance companies on
forms satisfactory to Landlord.

 

1   The annual increase in Real Estate Tax and/or Operating Expenses is limited
to 3.5% on a cumulative basis.

5



--------------------------------------------------------------------------------



 



  1)   Public Liability and property damage liability insurance, with a combined
single occurrence limit of not less than $1,000,000. All such insurance will
specifically include, without limitation, contractual liability coverage for the
performance by Tenant of the agreements set forth in this Lease.     2)  
Insurance covering all of Tenant’s equipment, trade fixtures, appliances,
furniture, furnishings and personal property, from time to time in, on or upon
the Premises, in an amount not less than the full replacement cost without
deduction for depreciation from time to time during the term of this Lease,
providing protection against all perils included within the classification of
fire, extended coverage, vandalism, malicious mischief, special extended peril
(all risk), boiler, flood, glass breakage and sprinkler leakage. All policy
proceeds will be used for the repair or replacement of the property damaged or
destroyed.     3)   Workman’s compensation insurance insuring against and
satisfying Tenant’s obligations and liabilities under the workman’s compensation
laws of the state in which the Premises are located.

  C.   Forms of the Policies. All policies of liability insurance which Tenant
is obligated to maintain according to the Lease (other than any policy of
workmen’s compensation insurance) will name Landlord and such other persons or
firms as Landlord specifies from time to time as additional insureds. Insurance
certificates of original policies (together with copies of the endorsements
naming Landlord and any others specified by Landlord as additional insureds) and
evidence of the payment of all premiums of such policies will be delivered to
Landlord prior to Tenant’s occupancy of the Premises and from time to time at
least ten (10) days prior to the expiration of the terms of each such policy.
All public liability and property damage liability maintained by Tenant will
contain a provision that Landlord and any other insureds will be entitled to
recover under such policies for any loss sustained by Landlord and the other
additional insureds, its agents and employees as a result of the acts or
omissions of Tenant.         All such policies maintained by Tenant will provide
that they may not be terminated or amended except after thirty (30) days prior
written notice to Landlord.

All public liability, property damage liability and casualty policies maintained
by Tenant will be written as primary policies, not contributing with and not
supplemental to the coverage that Landlord may carry. Insurance required to be
maintained by Tenant may be subject to a deductible up to five hundred dollars
($500.00).     D.   Waiver of Subrogation. Landlord and Tenant each waive any
and all rights to recover against each other except to the extent loss or damage
is suffered as a result of the acts, omissions, or negligence of Owner or its
employees, agents, or servants. Landlord and Tenant, from time to time, will
cause their respective insurers to issue an appropriate waiver of subrogation
rights endorsements to all policies of insurance carried in connection with the
Project or the Premises or the contents of the Project or Premises. Tenant
agrees to cause all other occupants of the Premises claiming by, under, or
through Tenant to execute and deliver to Landlord such a waiver of claims and to
obtain such a waiver of subrogation rights endorsements.     E.   Adequacy of
Coverage. Landlord, its agents and employees make no representation that the
limits of liability specified to be carried by Tenant are adequate to protect
Tenant. If Tenant believes that any of such insurance coverage is inadequate,
Tenant will obtain, at Tenant’s expense, such additional insurance coverage as
Tenant deems adequate.

RULES AND REGULATIONS

  1.   The sidewalks, walks, entries, corridors, concourses, ramps, staircases,
and elevators shall not be obstructed or used for any purpose other than ingress
and egress to and from the respective premises.     2.   The Landlord shall not
be responsible to any Tenant for loss of property from the premises, however
occurring, unless caused by the acts, omissions, or gross negligence or willful
act of the Landlord, its agents, servants, or employees, including its
independent contractors.     3.   No signs or advertisements shall be put in or
upon any part of the building except on the doors of the premises and on the
Directory Boards, and then only of such color, size, style and material as shall
be approved in writing by Landlord. A Directory Board in a conspicuous place
will be provided by Landlord.     4.   No awnings or other projections shall be
attached to the outside walls of the building without the prior written consent
of the Landlord.     5.   No persons shall disturb the occupants of the building
by use of any musical instruments, making unseemly noises, or by interference in
any way. No dogs or other animals will be allowed in the building.

6



--------------------------------------------------------------------------------



 



  6.   No installations, including, without limitation, telegraph, telephone,
television, radio or other wires or instruments, shall be introduced into the
building without Landlord’s prior written approval.     7.   No Tenant shall
permit or allow any employee or other person to conduct any business enterprises
of any kind in or from the premises other than that specifically provided for in
the Lease.     8.   Only workmen employed, designated or approved by Landlord
may be employed by Tenants for repairs, installations, alterations, painting,
material moving or other similar work that may be done on the Premises. Such
approval shall not be unreasonably withheld.     9.   Canvassing, soliciting, or
peddling in the building are prohibited.     10.   Tenant acknowledges that this
is a “smoke free” building and will obey all Owner’s rules and regulations in
this regard.     11.   No vending machines of any kind are permitted on the
premises.     12.   No Tenant shall, with the exception of hot beverages, permit
the sale or service of food or beverages to its employees or to others, or cause
or permit any odors of cooking or other processes or any unusual or
objectionable odors to emanate from the Premises.         No Tenant shall
install or permit installation or use of any machine dispensing goods for sale,
including, without limitation, foods, beverages, cigarettes or candy, without
the consent of the Landlord.     13.   Electrical appliances or equipment rated
higher than 15 Amperes must have specific authorization for use.



7